Simmons, Justice.
Hnder the allegations in this declaration, there was no error in sustaining the demurrer thereto. The dec*697laration alleges that the credit was given to E. B. Steadman, that he was sued to judgment thereon, and that an execution issued and was levied upon certain property which was claimed by Mrs. Steadman. It is not alleged that E. B. Steadman was insolvent, hut, on the contrary, we can infer from the allegations in the declaration that he was solvent, because it is alleged that he paid for all supplies furnished him up to that particular year. Nor does the declaration allege that the property levied upon and claimed by Mrs. Stead-man was not found subject to the execution. The only reason given for the liability of Mrs. Steadman is that E. B. Steadman purchased supplies as her agent, and that the plaintiff did not know this until the trial of the claim case. Under the facts alleged, and the lack of other allegations in the declaration, this was not sufficient to make Mrs. Steadman liable for the account sued on, especially after such a lapse of time after the credit was given. Judgment affirmed.